 
RECEIVABLES SALE AGREEMENT
 
Dated as of January 23, 2009
 
among
 
CHEMTURA CORPORATION,
 
GREAT LAKES CHEMICAL CORPORATION
 
GLCC LAUREL, LLC
 
BIOLAB, INC.
 
as Sellers
 

--------------------------------------------------------------------------------



CHEMTURA RECEIVABLES LLC,
 
as the Buyer
 

--------------------------------------------------------------------------------



CHEMTURA CORPORATION,
 
as the Buyer’s Servicer
 

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

       
Page
         
ARTICLE I
             
DEFINITIONS
             
SECTION 1.01
 
Certain Defined Terms
 
1
SECTION 1.02
 
Other Terms
 
4
SECTION 1.03
 
Computation of Time Periods
 
4
ARTICLE II
             
SALE AND PURCHASE OF RECEIVABLE ASSETS
             
SECTION 2.01
 
Sale and Purchase of Seller Receivable Assets
 
4
SECTION 2.02
 
Payment for Purchases
 
6
SECTION 2.03
 
General Settlement Procedures
 
6
SECTION 2.04
 
Payments and Computations, Etc.
 
7
SECTION 2.05
 
Buyer’s Servicer Fee
 
8
         
ARTICLE III
             
REPRESENTATIONS AND WARRANTIES
             
SECTION 3.01
 
Representations and Warranties of Each Seller
 
8
         
ARTICLE IV
             
GENERAL COVENANTS OF EACH SELLER
             
SECTION 4.01
 
Affirmative Covenants of Each Seller
 
12
SECTION 4.02
 
Negative Covenants of Each Seller
 
18
         
ARTICLE V
             
ADMINISTRATION AND COLLECTION
             
SECTION 5.01
 
Designation of Buyer’s Servicer
 
19
SECTION 5.02
 
Rights of the Buyer and the Agent
 
20
SECTION 5.03
 
Responsibilities of the Sellers
 
21
SECTION 5.04
  
Further Actions Evidencing Purchases
  
21


 
i

--------------------------------------------------------------------------------

 



ARTICLE VI
             
INDEMNIFICATION
             
SECTION 6.01
 
Indemnities by the Sellers
 
22
         
ARTICLE VII
             
ADDITION AND TERMINATION OF SELLERS
             
SECTION 7.01
 
Addition of Sellers
 
24
SECTION 7.02
 
Conditions Precedent to the Addition of a Seller
 
24
SECTION 7.03
 
Termination of a Seller
 
26
         
ARTICLE VIII
             
MISCELLANEOUS
             
SECTION 8.01
 
Amendments, Etc.
 
27
SECTION 8.02
 
Notices, Etc.
 
27
SECTION 8.03
 
Binding Effect; Assignability
 
28
SECTION 8.04
 
Costs, Expenses and Taxes
 
28
SECTION 8.05
 
Non-Business Days
 
29
SECTION 8.06
 
Confidentiality
 
29
SECTION 8.07
 
Governing Law
 
29
SECTION 8.08
 
Consent to Jurisdiction
 
29
SECTION 8.09
 
Execution in Counterparts
 
30
SECTION 8.10
 
Intent of the Parties, Etc.
 
30
SECTION 8.11
 
Entire Agreement
 
30
SECTION 8.12
 
Severability of Provisions
 
30
SECTION 8.13
 
Waiver of Jury Trial
 
31
SECTION 8.14
  
No Proceedings
  
31



EXHIBITS
         
EXHIBIT A
 
Form of Receivables Activity Report
EXHIBIT B
 
Form of Subordinated Note
EXHIBIT C
 
Form of Additional Seller Supplement
     
SCHEDULES
         
SCHEDULE I
 
Lock-Box Banks and Lock-Box Accounts; Deposit Banks and Deposit Accounts
SCHEDULE II
 
Description of Credit and Collection Policy
SCHEDULE III
  
Jurisdiction of Incorporation, Organizational Identification Number, and
Location of Principal Place of Business, Chief Executive Office and Office Where
Records are Kept




 
ii

--------------------------------------------------------------------------------

 


SCHEDULE IV
  
Trade or other names for Sellers


 
iii

--------------------------------------------------------------------------------

 

RECEIVABLES SALE AGREEMENT
 
RECEIVABLES SALE AGREEMENT dated as of January 23, 2009 (this “Agreement”) among
CHEMTURA CORPORATION, a Delaware corporation (“Chemtura”), GREAT LAKES CHEMICAL
CORPORATION, a Delaware corporation (“Great Lakes”), GLCC LAUREL, LLC, a
Delaware limited liability company (“GLCC Laurel”), BIOLAB, INC., a Delaware
corporation (“Biolab”), such other wholly owned subsidiaries of Chemtura as
approved from time to time by the Buyer and the Agent pursuant to Section 7.01,
as sellers (together with Chemtura, Great Lakes, GLCC Laurel and Biolab, the
“Sellers”, and each a “Seller”), CHEMTURA RECEIVABLES LLC, a Delaware limited
liability company, as Buyer (the “Buyer”), and Chemtura, as the Buyer’s
Servicer.
 
PRELIMINARY STATEMENTS:
 
(1)   Each Seller in the ordinary course of business generates, and will
generate from time to time, Receivables (as defined in the Receivables Purchase
Agreement, as defined below) from time to time owing to it.
 
(2)   Each Seller wishes to sell to the Buyer from time to time hereunder all
present and future Receivables (each such Receivable being a “Seller
Receivable”), together with the Related Security and Collections (as hereinafter
defined) with respect thereto.
 
(3)   The Buyer wishes concurrently to sell interests, to the extent of the
Receivable Interests (as defined in the Receivables Purchase Agreement referred
to below) sold from time to time by it to the Purchasers (as defined in the
Receivables Purchase Agreement referred to below), in each of the present and
future Seller Receivables, together with the Related Security and Collections
with respect thereto, pursuant to the Receivables Purchase Agreement dated as of
January 23, 2009 (the “Receivables Purchase Agreement”) among the Buyer,
Chemtura, as the Servicer thereunder, the Purchasers party thereto, and Citicorp
USA, Inc., as agent (the “Agent”).
 
NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:
 
ARTICLE I


DEFINITIONS
 
SECTION 1.01  Certain Defined Terms.
 
Terms defined in the Receivables Purchase Agreement and not otherwise defined
herein are used in this Agreement as defined in the Receivables Purchase
Agreement.  In addition, as used in this Agreement and unless otherwise stated
herein, the following terms shall have the following meanings:
 
“Agent” has the meaning specified in Preliminary Statement (3).
 
“Buyer’s Servicer” has the meaning specified in Section 5.01.
 

 
 

--------------------------------------------------------------------------------

 
 
“Buyer’s Servicer Fee” has the meaning specified in Section 2.05.
 
“Collections” means, with respect to any Seller Receivable, all cash collections
and other cash proceeds of such Seller Receivable, including (i) all cash
proceeds of the Related Security with respect to such Seller Receivable and
(ii) any amounts in respect of such Seller Receivable deemed to have been
received, and actually paid, pursuant to Section 2.03(a).
 
“Contract” means an agreement between any Seller and an Obligor, in any written
form acceptable to such Seller, or, in the case of any open account agreement,
as evidenced by an invoice (x) setting forth the amount payable, the payment due
date and other relevant terms of payment and a description, in reasonable
detail, of the goods or services covered thereby or (y) otherwise approved by
the Agent in its discretion from time to time (which approval shall not be
unreasonably withheld), in each case pursuant to or under which such Obligor
shall be obligated to pay for goods or services from time to time.
 
“Credit and Collection Policy” means those credit and collection policies and
practices in effect on the date hereof relating to Contracts and Seller
Receivables and described in Schedule II hereto, as modified from time to time
in compliance with Section 4.02(b).
 
“Indemnified Amounts” has the meaning specified in Section 6.01.
 
“Indemnified Party” means any or all of the Buyer, the Agent, the Arranger, each
Purchaser and each of their respective Affiliates and successors and assigns,
and each of the directors, officers, employees, agents, representatives,
attorneys, consultants and advisors of or to any of the foregoing.
 
“Material Adverse Change” means (a) a material adverse change in the business,
conditions (financial or otherwise), operations, performance, properties,
contingent liabilities, material agreements or prospects of any Seller or the
Buyer since December 31, 2007 (other than any material adverse change disclosed
by Chemtura to the lenders party to the Senior Credit Agreement in the
powerpoint presentation dated December 17, 2008), (b) a material adverse change
in the ability of any Seller or the Buyer to perform any of their obligations
under the Transaction Documents, (c) material impairment of the collectibility
of the Seller Receivables generally or of any material portion of the Seller
Receivables or the ability of the Buyer’s Servicer (if the Buyer’s Servicer is
Chemtura or an Affiliate of Chemtura) to collect Seller Receivables or (d) a
material adverse change in the ability of the Agent or the Purchasers to enforce
the Transaction Documents.
 
“Material Adverse Effect” means an effect that results in a Material Adverse
Change.
 
“Other Taxes” has the meaning specified in Section 8.04(b).
 
“Purchase Price” has the meaning specified in Section 2.01(d).
 
“Receivable Assets” means, at any time, all Seller Receivables sold or
contributed to the Buyer hereunder, the Related Security relating to such Seller
Receivables, all Collections with respect to such Seller Receivables, and all
proceeds of the foregoing.

 
2

--------------------------------------------------------------------------------

 
 
“Receivables Activity Report” means a report prepared by the Seller, in
substantially the form attached hereto as Exhibit A, pursuant to
Section 2.03(c).
 
“Receivables Purchase Agreement” has the meaning specified in Preliminary
Statement (3).
 
“Related Security” means with respect to any Seller Receivable:
 
(i)   all of the applicable Seller’s right, title and interest in, under and to
all security agreements and other Contracts and other agreements that relate to
such Seller Receivable;
 
(ii)   all of the applicable Seller’s interest in the goods (including returned
goods), if any, relating to the sale which gave rise to such Seller Receivable;
 
(iii)   all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Seller Receivable, whether
pursuant to the Contract related to such Seller Receivable or otherwise,
together with all financing statements signed or authenticated by an Obligor
describing any collateral securing such Seller Receivable;
 
(iv)   all rights in respect of lock-boxes and accounts to which Collections are
sent or deposited, and all funds and investments therein;
 
(v)   all letter of credit rights, guaranties, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Seller Receivables whether pursuant to the Contract related to
such Seller Receivable or otherwise;
 
(vi)   all Records relating to such Seller Receivable (subject, in the case of
Records consisting of computer programs, data processing software and other
intellectual property under license from third parties, to restrictions imposed
by such license on the sublicensing or transfer thereof); and
 
(vii)   all proceeds of any and all of the foregoing.
 
“Seller Receivable” has the meaning specified in Preliminary Statement (2).
 
“Subordinated Note” means a subordinated promissory note, in substantially the
form of Exhibit B hereto, executed by the Buyer to the order of any Seller.
 
“Termination Date” means the Termination Date under and as defined in the
Receivables Purchase Agreement.
 
“Transaction Documents” means this Agreement, the Receivables Purchase
Agreement, each Subordinated Note, the Lock-Box Agreements, the Account Control
Agreements, the Fee Letter, and each instrument, agreement or document executed
by a Seller, the Buyer or the Buyer’s Servicer and delivered in connection with
or pursuant to any of the foregoing.

 
3

--------------------------------------------------------------------------------

 


 
“Transaction Party” means each Seller, the Buyer and the Buyer’s Servicer.
 
SECTION 1.02  Other Terms.
 
(a)   Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that if any Transaction Party notifies the Agent
that it requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Agent notifies the Transaction
Parties that the Required Purchasers request an amendment to any provision
hereof for such purpose), then such provision shall be interpreted on the basis
of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith.
 
(b)   Except where the context requires otherwise, the definitions in
Section 1.01 shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  Unless otherwise stated, references to Sections, Articles,
Schedules and Exhibits made herein are to Sections, Articles, Schedules or
Exhibits, as the case may be, of this Agreement.  “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
in a visible form.  References to any agreement or contract are to such
agreement or contract as amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.  References to any Person include
the successors and permitted assigns of such Person.
 
(c)   All terms used in Article 9 in the UCC in the State of New York and not
specifically defined herein are used herein as defined in such Article 9.
 
SECTION 1.03  Computation of Time Periods.
 
Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including,” each of the words “to” and “until” means “to but
excluding” and the word “through” means “through and including.”
 
ARTICLE II
 
SALE AND PURCHASE OF RECEIVABLE ASSETS
 
SECTION 2.01  Sale and Purchase of Seller Receivable Assets.
 
(a)   On the terms and conditions hereinafter set forth, the Buyer hereby
purchases from each Seller, and each Seller hereby sells to the Buyer, all
Seller Receivables of such Seller existing as of the opening of business on the
Closing Date or the initial purchase date for such Seller, as applicable,
together with all Related Security relating to such Seller Receivables and all
Collections with respect to, and other proceeds of, such Seller Receivables.  On
each Business Day after the Closing Date until the occurrence of the Termination
Date, the Buyer hereby purchases from each Seller, and each Seller hereby sells
to the Buyer, all Seller Receivables existing as of the close of business on the
immediately preceding Business Day which have not been previously purchased
hereunder, together with all Related Security relating to such Seller
Receivables and all Collections with respect to, and other proceeds of, such
Seller Receivables.
 
4

--------------------------------------------------------------------------------


 
(b)   It is the intention of the parties hereto that each purchase by the Buyer,
and each sale by a Seller, of Receivable Assets to be made hereunder shall be
absolute and irrevocable and will provide the Buyer with the full risks and
benefits of ownership of such Receivable Assets so purchased and shall
constitute a “sale of accounts,” as such term is used in Article 9 of the UCC,
and not a loan secured by such Receivable Assets.  If, notwithstanding such
intention, the conveyance of the Receivable Assets from a Seller to the Buyer
shall ever be recharacterized as a secured loan and not as a sale, it is the
intention of the parties hereto that this Agreement shall constitute a security
agreement under applicable law, and that such Seller shall be deemed to have
granted to the Buyer a duly perfected first priority security interest in all of
such Seller’s right, title and interest in, to and under the Seller Receivables,
the Related Security relating to such Seller Receivables, all Collections with
respect to such Seller Receivables, and all proceeds of the foregoing, free and
clear of any Liens, to secure loans deemed to have been made by the Buyer to
such Seller.  Each sale of Receivable Assets by a Seller to the Buyer is made
without recourse; provided, however, that (i) each Seller shall be liable to the
Buyer for all representations, warranties and covenants made by such Seller
hereunder and (ii) such sale does not constitute and is not intended to result
in an assumption by the Buyer or any assignee thereof of any obligation of such
Seller or any other Person arising in connection with the Seller Receivables,
the Related Security and the related Contracts, or any other obligations of such
Seller.  In view of the intention of the parties hereto that the purchases and
transfers of Receivable Assets to be made hereunder shall constitute a sale of
such Receivable Assets rather than a loan secured by such Receivable Assets,
each Seller agrees to note on its financial statements that such Receivable
Assets have been sold to the Buyer.
 
(c)   In connection with the foregoing sales, transfers and assignments, each
Seller agrees to record and file, at its own expense, proper financing
statements (and proper continuation statements with respect to such financing
statements when applicable) with respect to the Receivable Assets now and
hereafter from time to time acquired by the Buyer under this Agreement, in such
manner and in such jurisdictions as are necessary to perfect the sales,
transfers and assignments of the Receivable Assets to the Buyer and the Agent on
or prior to the initial Purchase under the Receivables Purchase Agreement.  Such
financing statements shall name such Seller as debtor/seller, the Buyer as
secured party/buyer and the Agent as assignee.
 
(d)   The purchase price for each purchase of Receivable Assets by the Buyer
under this Agreement (the “Purchase Price”) shall be an amount equal to the
product obtained by multiplying (a) one minus the Required Discount (defined
below) as of the date of such purchase by (b) the Outstanding Balance of the
Seller Receivables purchased.  The “Required Discount” shall be such percentage
as may be determined from time to time (but no less frequently then
semiannually) by mutual agreement between a Seller and the Buyer based on their
respective assessments of the prevailing cost of funds, recent performance
history of the Seller Receivables being sold hereunder (including write-offs and
rate of collection) and other costs of ownership, all determined on an arm’s
length basis as though such determinations were not made by Affiliates.

 
5

--------------------------------------------------------------------------------

 
 
SECTION 2.02  Payment for Purchases.
 
(a)   The Purchase Price for each purchase of Receivable Assets by the Buyer
shall be payable in full in cash (except as provided in Section 2.02(b) below),
by the Buyer to the applicable Seller, in each case on the date of each such
purchase; except that the Buyer may, with respect to any purchase, offset
against such Purchase Price any amounts owed by such Seller to the Buyer
hereunder and which remain unpaid.
 
(b)   To the extent the Buyer shall have insufficient available cash to pay the
Purchase Price payable to a Seller on the date of each purchase of Receivable
Assets from such Seller, the balance of the Purchase Price then owing shall be
paid by an increase to the principal amount of the Subordinated Note issued by
the Buyer to such Seller.  To the extent that the Buyer shall at any time be
unable to pay the Purchase Price in respect of a purchase of Receivable Assets
from Chemtura as set forth in the preceding sentence, then, unless the
Termination Date shall have occurred, Chemtura shall be automatically deemed to
have made a capital contribution to the Buyer of the Receivable Assets which are
the subject of such purchase to the extent that the Purchase Price for such
Receivable Assets is not paid for in cash or by means of an increase in the
principal amount of the Subordinated Note issued to Chemtura.
 
(c)   The indebtedness of the Buyer under each Subordinated Note shall be
subordinated to the prior right and payment in full of the aggregate outstanding
Capital and any other obligations of the Buyer arising under the Receivables
Purchase Agreement.  On the last Business Day of each Settlement Period, each
Seller shall determine the net increase or the net reduction in the outstanding
principal amount of the Subordinated Note issued to such Seller occurring during
the immediately preceding calendar month and shall account for such net increase
or net reduction in its books and records.
 
SECTION 2.03  General Settlement Procedures.
 
(a)   If on any day the Outstanding Balance of a Seller Receivable is either
(i) reduced as a result of any defective, rejected or returned goods or
services, any discount, or any adjustment by any Seller or (ii) reduced or
canceled as a result of a setoff in respect of any claim by the Obligor thereof
against such Seller or any Affiliate thereof other than the Buyer (whether such
claim arises out of the same or a related transaction or an unrelated
transaction), such Seller shall be deemed to have received on such day a
Collection of such Seller Receivable in the amount of such reduction or
cancellation and shall make the payment required to be made by it in connection
with such Collection on the day required by, and otherwise pursuant to, Section
4.01(h).  If on any day (x) any of the representations or warranties in
Section 3.01(g) is no longer true with respect to any Seller Receivable or
(y) it is discovered that any Seller Receivable that was included in the Net
Receivables Pool Balance as an Eligible Receivable was not an Eligible
Receivable at the time of such inclusion, the Seller to which such Seller
Receivable shall have been originally owed shall be deemed to have received on
such day a Collection in full of such Seller Receivable and shall make the
payment required to be made by it in connection with such Collection on the day
required by, and otherwise pursuant to, Section 4.01(h).  Except as stated in
the preceding sentences of this Section 2.03 or as otherwise required by law or
the underlying Contract, all Collections received from an Obligor of any Seller
Receivable shall be applied to Seller Receivables then outstanding of such
Obligor in the order of the age of such Seller Receivables, starting with the
oldest such Seller Receivable, except if payment is designated by such Obligor
for application to specific Seller Receivables.

 
6

--------------------------------------------------------------------------------

 
 
(b)   The Buyer’s Servicer shall immediately advise the Buyer and the Agent of
the occurrence of each Triggering Event and of each Liquidation Day.
 
(c)   At least two Business Days before the last Business Day of each Settlement
Period, the Buyer’s Servicer shall prepare and forward to the Buyer and the
Agent a Receivables Activity Report of the Buyer’s Servicer, as of the close of
business of the Buyer’s Servicer on the last day of the immediately preceding
Settlement Period, setting forth the calculation of the actual Purchase Price
for each Receivable Asset sold, transferred and assigned during such Settlement
Period, and the reconciliation of how the Purchase Price has been paid
reflecting the cash advanced from the Buyer to each Seller during such
Settlement Period, the adjustments to and current balance, if any, due from the
Buyer to each Seller under its Subordinated Note, and the amount of additional
cash, if any, to be paid by the Buyer to each Seller on the last Business Day of
such Settlement Period.
 
SECTION 2.04  Payments and Computations, Etc.
 
(a)   All amounts to be paid or deposited by each Seller or the Buyer’s Servicer
hereunder shall be paid or deposited in accordance with the terms hereof no
later than 11:00 a.m. (New York City time) on the day when due in U.S. Dollars
in same day funds to the Buyer as directed by the Buyer to such Seller in
writing.  Each Seller shall, to the extent permitted by law, pay to the Buyer
interest on all amounts not paid or deposited by such Seller when due hereunder
at 2.00% per annum above the Alternate Base Rate in effect from time to time,
payable on demand; provided, however, that such interest rate shall not at any
time exceed the maximum rate permitted by applicable law.
 
(b)   All computations of interest and fees hereunder shall be made on the basis
of a year of 360 days for the actual number of days (including the first but
excluding the last day) elapsed.
 
(c)   Each Seller hereby irrevocably and unconditionally waives and relinquishes
to the fullest extent it may legally do so (i) any express or implied vendor’s
lien, and any other Lien which would otherwise be imposed on or affect any
Seller Receivable or any other Receivable Asset on account of any unpaid amount
of such Seller’s Purchase Price therefor or on account of any other unpaid
amounts otherwise payable by the Buyer under or in connection with this
Agreement or the Subordinated Note payable to the order of such Seller or
otherwise and (ii) with respect to the obligations of such Seller to make
payments or deposits under this Agreement (including, without limitation,
payments under Sections 2.03 and 6.01), any setoff, counterclaim, recoupment,
defense and other right or claim which such Seller may have against the Buyer as
a result of or arising out of the failure of the Buyer to pay any amount on
account of such Seller’s Purchase Price under Sections 2.01 and 2.02 or any
other amount payable by the Buyer to such Seller under this Agreement or the
Subordinated Note payable to the order of such Seller or otherwise.

 
7

--------------------------------------------------------------------------------

 
 
SECTION 2.05  Buyer’s Servicer Fee.
 
The Buyer shall pay to the Buyer’s Servicer a fee (the “Buyer’s Servicer Fee”)
from the date hereof until the Termination Date, payable on the last Business
Day of each Settlement Period, in an amount equal to the amount payable to the
Servicer under the Receivables Purchase Agreement or such other amount
calculated on an arm’s-length basis for services performed as a subcontractor on
terms common to collection agency arrangements in comparable asset sale
transactions; provided, however, that the Buyer shall be given a credit against
the Buyer’s Servicer Fee payable under this Agreement equal to the full amount
of the Servicer Fee paid under the Receivables Purchase Agreement.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 3.01  Representations and Warranties of Each Seller.
 
Each Seller represents and warrants, as of the date hereof and the date of each
transfer of Receivable Assets hereunder, as follows:
 
(a)   Such Seller (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has the requisite power
and authority under its Constituent Documents and applicable law to own its
property and assets and to carry on its business as now conducted, except where
the failure of a Seller organized outside of the United States to be so duly
organized, validly existing or in good standing has not had, or could not
reasonably be expected to have, a Material Adverse Effect and (ii) is duly
qualified and is in good standing and is authorized to do business in every
jurisdiction where such qualification or authorization is required.
 
(b)   Such Seller has the power and authority under its Constituent Documents
and applicable law to execute, deliver and carry out the provisions of the
Transaction Documents to which it is a party, including the sale or
contribution, as applicable, of the Receivable Assets of such Seller to the
Buyer, and all such actions have been duly and validly authorized by all
necessary proceedings on its part under its Constituent Documents and applicable
law.
 
(c)   The execution, delivery and performance by such Seller of the Transaction
Documents to which it is a party, and the transactions contemplated hereby and
thereby, do not (i) violate (x) any provision of its Constituent Documents
and/or scope of power and authority or any applicable law, rule, regulation
(including Regulation U or X) or order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority binding upon it,
(ii) result in a breach of or constitute (alone or with notice or lapse of time
or both) a material default under any indenture or any material agreement or
other instrument to which it is a party, or by which it or any of its properties
or assets are bound, or (iii) except for any Liens created by this Agreement and
the Receivables Purchase Agreement, result in or require the creation or
imposition of any Lien upon any of its properties or assets.

 
8

--------------------------------------------------------------------------------

 
 
(d)   This Agreement is, and the other Transaction Documents to which such
Seller is or will be a party when delivered will be, the legal, valid and
binding obligations of such Seller enforceable against such Seller in accordance
with their respective terms except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application from time to time affecting the rights of creditors generally and by
general principles of equity, including implied obligations of good faith and
fair dealing.
 
(e)   No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority is or will be required in connection
with the due execution, delivery and performance by such Seller of any
Transaction Document to which it is a party or any transaction contemplated
hereby or thereby or the perfection of or exercise by the Buyer, the Agent or
any Purchaser of its rights and remedies under the Transaction Documents, except
for the filings of the financing statements referred to in Article III of the
Receivables Purchase Agreement and except for any which have been made or any
the failure to obtain, give, file or take could not reasonably be expected to
result in a Material Adverse Effect.
 
(f)   There is no action, suit, investigation, litigation or proceeding at law
or in equity or by or before any Governmental Authority now pending or, to its
knowledge, threatened against or affecting such Seller or any of its
Subsidiaries or the businesses, assets or rights of such Seller or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and which, if adversely determined, could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect or
(ii) that in any manner draws into question the validity or enforceability of
any Transaction Document.
 
(g)   (i)    Immediately prior to each sale, transfer and/or assignment by such
Seller of any Receivable Assets hereunder, such Seller is the legal and
beneficial owner of such Receivable Assets, free and clear of any Lien (other
than Permitted Liens).
 
(ii)   Upon each sale, transfer and/or assignment by such Seller of each
Receivable Asset hereunder, the Buyer shall have a valid and perfected first
priority undivided 100% ownership interest or security interest in such
Receivable Asset free and clear of any Lien except for Permitted Liens.
 
(h)   No proceeds of any sale, transfer and/or assignment by such Seller of any
Seller Receivable hereunder will be used to acquire any capital stock in any
transaction which is subject to Sections 13 and 14 of the Securities Exchange
Act of 1934 unless such transaction shall have been approved by the board of
directors (or comparable governing body) of the issuer of such capital stock.
 

 
9

--------------------------------------------------------------------------------

 
 
(i)   No part of the proceeds of any sale, transfer and/or assignment by such
Seller of any Receivable Asset hereunder will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
which entails a violation of the provisions of the Regulations of the Board,
including, without limitation, Regulation U or X thereof.
 
(j)   No report or document or other information furnished or to be furnished at
any time by or on behalf of such Seller to the Buyer or to the Agent or any
Purchaser in connection with any Transaction Document, when taken together with
all other reports, documents and information then or theretofore so furnished by
or on behalf of such Seller, contained, or will contain, as of the date so
furnished, any untrue statement of a material fact or omitted to state, or will
omit to state, as of the date so furnished, a material fact necessary in order
to make the statements contained therein, in the light of the circumstances
under which they were made, not misleading.
 
(k)   The jurisdiction of incorporation, organizational identification number
(if any), and the address(es) of the principal place of business and chief
executive office of such Seller and the office where such Seller keeps its
Records concerning the Receivable Assets, are as set forth in Schedule III
hereto (or, by notice to the Buyer and the Agent in accordance with
Section 4.01(d), at such other locations in jurisdictions, within the United
States, where all requested actions required by Section 5.04(a) have been taken
and completed).
 
(l)   Except as set forth on Schedule IV hereto, such Seller has not changed its
name since December 31, 2007, and has no trade names, fictitious names, assumed
names or “doing business as” names.
 
(m)   The Purchase Price payable to such Seller on the date of each purchase of
Receivable Assets hereunder, in each case constitutes fair consideration and
approximates fair market value for such Receivable Assets, and the terms and
conditions (including the Purchase Price therefor, and the terms of the
Subordinated Note, if applicable) of the sale, transfer and assignment of such
Receivable Assets pursuant to Sections 2.01 and 2.02 reasonably approximate an
arm’s-length transaction between unaffiliated parties.  No such sale, transfer
or assignment has been made for or on account of an antecedent debt owed by such
Seller to the Buyer and no such sale, transfer or assignment, at the time such
sale, transfer or assignment is made, is or may be voidable or subject to
avoidance under any section of the Bankruptcy Code.
 
(n)   Such Seller and its Subsidiaries has filed, or caused to be filed or be
included in, all tax reports and returns (federal, state, local and foreign), if
any, required to be filed by it and paid, or caused to be paid, all amounts of
taxes, including interest and penalties, required to be paid by it, except for
such taxes (i) as are being contested in good faith by proper proceedings and
(ii) against which adequate reserves shall have been established in accordance
with and to the extent required by GAAP, but only so long as the proceedings
referred to in clause (i) above would not subject the Agent or any other
Indemnified Party to any civil or criminal penalty or liability or involve any
material risk of the loss, sale or forfeiture of any property, rights or
interests covered hereunder or under any other Transactions Document.
 

 
10

--------------------------------------------------------------------------------

 
 
(o)   (i)      The audited consolidated balance sheet of Chemtura and its
Subsidiaries as of December 31, 2007 and the related consolidated statements of
income and of cash flows for the fiscal year then ended, reported on by KPMG
LLP, and set forth in Chemtura’s 2007 annual report on Form 10-K filed with the
SEC, fairly present, in all material respects and in conformity with GAAP, the
consolidated financial position of Chemtura and its Subsidiaries as of such date
and their consolidated results of operations and cash flows for such fiscal
year.
 
(ii)     The unaudited consolidated balance sheets of Chemtura and its
Subsidiaries for each of the fiscal quarters ending March 31, 2008, June 30,
2008 and September 30, 2008 and the related unaudited consolidated statements of
income and of cash flows for each such fiscal quarter, fairly present, in
conformity with GAAP applied on a basis consistent with the financial statements
referred to in clause (i) above, the consolidated financial position of Chemtura
and its Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal quarters.
 
(iii)    The business plan provided to the Agent pursuant to
Section 3.01(d)(iii) of the Receivables Purchase Agreement was prepared in good
faith on the basis of the assumptions described therein, which assumptions were
believed by Chemtura in good faith to be reasonable in light of the then current
and foreseeable business conditions of Chemtura and its Subsidiaries existing at
the time of preparation thereof, and Chemtura has no knowledge of any event or
circumstance that would cause it to change any such assumptions in any material
respect as of the date hereof, it being understood that actual results may vary
from the projected results set forth therein.
 
(iv)    Each financial statement delivered pursuant to Section 4.01(i)(i), (ii)
or (iii) will, at the time it is delivered, present fairly, in all material
respects, the financial position, results of operations or cash flows, as the
case may be, of Chemtura and its Subsidiaries as of the date or for the period
to which it relates in accordance with GAAP, subject in the case of monthly and
quarterly statements to year-end audit adjustments.
 
(p)   (i)      No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan that has resulted in or is reasonably expected to
result in a liability of such Seller or any ERISA Affiliate of such Seller that
in the aggregate could reasonably be expected to have a Material Adverse Effect.
 
(ii)     No Seller and no ERISA Affiliate of any Seller has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan
that in the aggregate could reasonably be expected to have a Material Adverse
Effect.
 
(iii)    No Seller and no ERISA Affiliate has been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or has been
terminated, within the meaning of Title IV of ERISA, and no such Multiemployer
Plan is reasonably expected to be in reorganization or to be terminated, within
the meaning of Title IV of ERISA.

 
11

--------------------------------------------------------------------------------

 
 
(q)   Since August 1, 2008, such Seller has complied with the Credit and
Collection Policy in all material respects and since the date of this Agreement
there has been no change in the Credit and Collection Policy except as permitted
hereunder.  Such Seller has not extended or modified the terms of any Seller
Receivable or the Contract under which any such Seller Receivable arose, except
in accordance with the Credit and Collection Policy.
 
(r)   Since December 31, 2007, there has been no Material Adverse Change.
 
(s)   Both before and after giving effect to (i) each sale of Receivable Assets
hereunder and (ii) the consummation of the transactions contemplated by the
Transaction Documents, such Seller is Solvent.
 
(t)   Neither such Seller nor any of its Subsidiaries is in violation of any
law, or in default with respect to any judgment, writ, injunction, decree, rule
or regulation of any Governmental Authority, where such violation or default
could reasonably be expected to result in a Material Adverse Effect.  Neither
such Seller nor any of its Subsidiaries is in default under any provision of any
indenture or other agreement or instrument evidencing Indebtedness, or any other
material agreement or instrument to which it is a party or by which it or any of
its properties or assets are or may be bound, where such default could
reasonably be expected to result in a Material Adverse Effect.
 
(u)   No Event of Termination or Potential Event of Termination has occurred and
is continuing.
 
(v)   Neither such Seller nor any of its Subsidiaries is an “investment company”
as defined in, or is otherwise subject to regulation under, the Investment
Company Act of 1940.  Neither such Seller nor any of its Subsidiaries is subject
to regulation as a “holding company” under the Public Utility Holding Company
Act of 1935.
 
ARTICLE IV
 
GENERAL COVENANTS OF EACH SELLER
 
SECTION 4.01  Affirmative Covenants of Each Seller.
 
Until the later of (i) the Termination Date and (ii) the date upon which no
Capital shall be outstanding and no Yield or other obligations remain unpaid
under this Agreement and the Receivables Purchase Agreement, each Seller shall,
unless the Buyer and the Agent (with the consent of the Required Purchasers)
shall otherwise consent in writing:
 
(a)   Compliance with Laws, Etc.  Comply in all material respects with all
applicable laws, rules, regulations and orders material to the business of such
Seller or applicable to the Receivable Assets sold or contributed, as
applicable, by such Seller to the extent noncompliance could reasonably be
expected to result in a Material Adverse Effect.  Such compliance shall include,
without limitation, compliance with ERISA, Environmental Law and the Patriot
Act.
 

 
12

--------------------------------------------------------------------------------

 
 
 
(b)   Payment of Taxes, Etc.  Pay and discharge before the same shall become
delinquent, (i) all material taxes, assessments and governmental charges or
levies imposed upon it or upon its property and (ii) all lawful claims that, if
unpaid, might by law become a Lien upon its property; provided, however, that
such Seller shall not be required to pay or discharge any such tax, assessment,
charge, claim or levy that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable and enforcement thereof has not been stayed.
 
(c)   Preservation of Corporate Existence, Etc.  Except to the extent the
failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, at all times (a) do or cause to be
done all things reasonably necessary to preserve, renew and keep in full force
and effect the rights, licenses, permits, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; and
(b) maintain, preserve and protect all property material to the conduct of such
business.
 
(d)   Offices, Records and Books of Accounts.
 
(i)  Keep its principal place of business and chief executive office and the
offices where it keeps its Records concerning the Receivable Assets at the
address of such Seller referred to in Section 3.01(k) or, upon at least thirty
(30) days’ prior written notice to the Buyer and Agent, at any other location in
a jurisdiction where all requested action required by Section 5.04(a) shall have
been taken, and
 
(ii)  maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate, in all material respects, records
evidencing Seller Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all Seller
Receivables (including, without limitation, records adequate to permit the daily
identification of each Seller Receivable, the Outstanding Balance of each Seller
Receivable and the dates which payments are due thereon and all Collections of
and adjustments to each existing Seller Receivable).  Such books and records
shall be marked in accordance with Section 5.04(a) to indicate the transfers of
all Receivable Assets hereunder.
 
(e)   Performance and Compliance with Contracts and Credit and Collection
Policy.  At its expense, (i) perform, or cause to be performed, and comply in
all material respects with, or cause to be complied with in all material
respects, in a timely manner, all provisions, covenants and other promises
required to be observed by it under the Contracts related to the Seller
Receivables, and comply in all material respects and in a timely manner with the
Credit and Collection Policy in regard to the Seller Receivables and the related
Contracts and (ii) as beneficiary of any Related Security, enforce such Related
Security as reasonably requested by the Agent.
 

 
13

--------------------------------------------------------------------------------

 
 
 
(f)   Examination of Records; Audits.
 
(i)  From time to time upon three Business Days’ prior written notice (except
that during the continuance of an Event of Termination, no such notice shall be
required) and during regular business hours as reasonably requested by the Buyer
or the Agent and at the expense of such Seller, permit the Buyer or the Agent,
or their respective agents or representatives, (A) to examine and make copies of
and abstracts from all Records in the possession or under the control of such
Seller, its Affiliates or the agents of such Seller or its Affiliates, relating
to Seller Receivables and the other Receivable Assets, including, without
limitation, the related Contracts, and (B) to visit the offices and properties
of such Seller, its Affiliates or the agents of such Seller or its Affiliates,
for the purpose of examining such materials described in clause (A) above, and
to discuss matters relating to Seller Receivables and the other Receivable
Assets or such Seller’s performance hereunder or under the Contracts with any of
the officers or employees of such Seller having knowledge of such matters;
provided, however, that unless a Potential Event of Termination or an Event of
Termination shall have occurred and be continuing, such Seller shall not be
required to bear the expense of an examination and visit pursuant to this clause
(i) more than twice in any calendar year.
 
(ii)  The Buyer (or the Agent) may (at its own election or at the request of the
Required Purchasers), at such Seller’s sole cost and expense, make test
verifications of the Seller Receivables in any manner and through any medium
that the Buyer (or the Agent) considers advisable, and such Seller shall furnish
all such assistance and information as the Buyer (or the Agent) may require in
connection therewith; provided that, unless a Potential Event of Termination or
Event of Termination is continuing, the Buyer (or the Agent) shall conduct no
more than four such evaluations pursuant to this subsection during any calendar
year and the charges for such evaluations shall include the Agent’s in-house
examination charges in an amount up to $1,000 per day per examiner plus such
examiner’s out-of-pocket expenses, including travel expenses, incurred in
connection with such evaluation.
 
(iii)  Such Seller shall furnish to the Buyer and the Agent any information that
the Buyer and the Agent may reasonably request regarding the determination and
calculation of the Net Receivables Pool Balance including correct and complete
copies of any invoices, underlying agreements, instruments or other documents
and the identity of all Obligors in respect of Seller Receivables referred to
therein.
 

 
14

--------------------------------------------------------------------------------

 

 
(g)   Keeping of Records and Books of Account.
 
(i)  To the extent Records are in written form, segregate such Records in file
cabinets or storage containers and appropriately label such file cabinets or
storage containers to reflect that the Receivable Assets have been conveyed to
the Buyer; and
 
(ii)  to the extent such Records constitute computer programs and other
non-written Records, appropriately legend such Records to reflect that the
Receivable Assets have been conveyed to the Buyer.
 
(h)   Deposits to Lock-Box Accounts or Deposit Accounts.  Instruct, or cause the
Buyer’s Servicer to instruct, all Obligors to make payments in respect of Seller
Receivables to either a Lock-Box Account or a Deposit Account (subject to the
provisions of Section 5.01(o) of the Receivables Purchase Agreement) and, if
such Seller shall receive any Collections (including, without limitation, any
Collections deemed to have been received by such Seller pursuant to
Section 2.03(a)), segregate and hold in trust such Collections and deposit such
Collections, or cause such Collections to be deposited, to a Lock-Box Account or
a Deposit Account within two Business Days following such receipt.
 
(i)   Reporting Requirements.  Until the later of (x) the Termination Date and
(y) the date upon which no Capital shall be outstanding and no Yield, fees or
other amounts remain unpaid under this Agreement and the Receivables Purchase
Agreement, such Seller will, unless the Buyer and the Agent (with the consent of
the Required Purchasers) shall otherwise consent in writing, furnish to the
Buyer and the Agent:
 
(i)  Monthly Reports.  Within 30 days after the end of each of the first two
fiscal months in each fiscal quarter of such Seller, unaudited consolidated and
consolidating financial statements (which shall include a balance sheet and
income statement, as well as statements of partners’ equity and cash flow)
showing the financial condition and results of operations of such Seller and its
Consolidated Subsidiaries as of the end of and for such fiscal month and that
portion of the current Fiscal Year ending as of the close of such fiscal month,
in each case certified by a Principal Financial Officer of such Seller as
presenting fairly the financial position and results of operations of the
Servicer and its Consolidated Subsidiaries and as having been prepared in
accordance with GAAP (subject to year-end adjustments) and in form reasonably
acceptable to the Agent and the Required Purchasers.
 
(ii)  Quarterly Reports.  Subject to the last paragraph of this Section 4.01(i),
within 45 days after the end of each of the first three fiscal quarters of each
Fiscal Year, unaudited consolidated and consolidating financial statements
(which shall include a balance sheet and income statement, as well as statements
of partners’ equity and cash flow) showing the financial condition and results
of operations of such Seller and its Consolidated Subsidiaries as of the end of
and for such fiscal quarter, in each case certified by a Principal Financial
Officer of such Seller as presenting fairly the financial position and results
of operations of such Seller and its Consolidated Subsidiaries and as having
been prepared in accordance with GAAP, subject to year-end adjustments, and in
form reasonably acceptable to the Agent and the Required Purchasers.
 

 
15

--------------------------------------------------------------------------------

 
 
(iii)  Annual Reports.  Subject to the last paragraph of this Section 4.01(i),
within 90 days after the end of each Fiscal Year, consolidated and consolidating
financial statements (which shall include a balance sheet and income statement,
as well as statements of partners’ equity and cash flows) showing the financial
condition and results of operations of such Seller and its Consolidated
Subsidiaries as of the end of and for such Fiscal Year.  The consolidated
financial statements of such Seller and its Consolidated Subsidiaries delivered
pursuant to this paragraph will be audited and reported on by independent public
accountants of recognized standing and shall be accompanied by a statement of
such firm of independent public accountants (i) stating whether during the
course of their examination of such financial statements they obtained knowledge
of any Potential Event of Termination or any Event of Termination existing on
the date of such statements and (ii) confirming the calculations set forth in
the officer’s certificate delivered simultaneously therewith pursuant to (iv)
below (which statement may be limited to the extent required by accounting rules
or guidelines).
 
(iv)  Concurrently with (i), (ii) and (iii) above, a certificate of a Principal
Financial Officer of such Seller,
 
(A)           certifying that to the best knowledge of such Principal Financial
Officer no Potential Event of Termination or Event of Termination has occurred
and is continuing or, if a Potential Event of Termination or Event of
Termination has occurred and is continuing, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto; and
 
(B)           solely in the case of (iii) above, certifying that except as
previously notified to the Buyer or the Agent pursuant to Section 4.02(e) there
has been no change in such Seller’s name, form of organization, jurisdiction of
organization and organizational number or Federal Taxpayer Identification
Number.
 
(v)  Proceedings, Etc.
 
(A)           Give the Agent written notice promptly after the commencement
thereof of all actions and proceedings before any court, governmental agency or
arbitrator affecting the Seller or any of its Subsidiaries of the type described
in Section 3.01(f).

 
16

--------------------------------------------------------------------------------

 
(B)           As soon as possible and in any event within two Business Days
after a Responsible Officer of the Seller first becomes aware of each Event of
Termination or Potential Event of Termination continuing on the date of such
statement, a statement of a Responsible Officer of the Seller setting forth
details of such Event of Termination or Potential Event of Termination and the
action which the Seller has taken and proposes to take with respect thereto.
 
(vi)        Public and Creditors’ Reports.  Subject to the last paragraph of
this Section 4.01(i), promptly after the same shall have been filed or furnished
as described below, copies of (x) all reports and information provided or
required to be provided to the lenders under the Senior Credit Agreement, and
(y) such registration statements, annual, periodic and other reports, and such
proxy statements and other information, if any, as shall be filed by the Seller
or any Subsidiary with the SEC pursuant to the requirements of the Securities
Act of 1933 or the Securities Exchange Act of 1934 or the rules promulgated
thereunder.
 
(vii)       Other.  Promptly, from time to time, such other information,
documents, records or reports respecting this Agreement or the other Transaction
Documents, the Seller Receivables or any other Receivable Assets or the
condition or operations, financial or otherwise, of such Seller as the Buyer or
the Agent may from time to time reasonably request.
 
Information required to be delivered pursuant to Sections 4.01(i)(ii),
4.01(i)(iii) or 4.01(i)(vi) shall be deemed to have been delivered on the date
on which Chemtura provides notice to the Buyer and the Agent that such
information has been posted at sec.gov/edaux/searches.htm or at another website
identified in such notice and accessible by the Purchasers without charge;
provided that (i) such notice may be included in a certificate delivered
pursuant to Section 4.01(i)(iv), (ii) the certification referred to in Section
4.01(i)(ii) shall be deemed made on the date on which such Seller provides
notice to the Buyer and the Agent (as contemplated above) that the information
referred to in such paragraph has been posted as described above and (iii) such
Seller shall deliver paper copies of the information referred to in
Sections 4.01(i)(ii), 4.01(i)(iii) and 4.01(i)(vi) to the Agent for distribution
to (x) any Purchaser to which the above referenced websites are for any reason
not available if such Purchaser has so notified such Seller and (y) any
Purchaser that has notified such Seller that it desires paper copies of all such
information.
 
(j)           Subsidiaries.  In the case of Chemtura, maintain the status of
each other Seller and the Buyer as wholly owned subsidiaries of Chemtura.
 
(k)           Transaction Documents.  At its expense, timely and fully perform
and comply in all material respects with all provisions, covenants and other
promises required to be observed by it under each of the Transaction Documents,
maintain each of the Transaction Documents in full force and effect, enforce in
accordance with its terms, take all such action to such end as may be from time
to time reasonably requested by the Agent, and make to any party to each of the
Transaction Documents such demands and requests for information and reports or
for action as it is entitled to make thereunder and as may be from time to time
reasonably requested by the Agent
 
 
17

--------------------------------------------------------------------------------

 
 
SECTION 4.02             Negative Covenants of Each Seller.
 
Until the later of (i) the Termination Date and (ii) the date on which no
Capital shall be outstanding and no Yield or other obligations remain unpaid
under this Agreement or the Receivables Purchase Agreement, each Seller shall
not, without the prior written consent of the Buyer and the Agent (with the
consent of the Required Purchasers):
 
(a)           Extension or Amendment of Receivables.  Extend, amend or otherwise
modify the terms of any Seller Receivable, or amend, modify or waive any term or
condition of any Contract related thereto, except as permitted in accordance
with Section 6.02 of the Receivables Purchase Agreement.
 
(b)           Change in Business or Credit and Collection Policy.  Make any
material change in the character of its business as carried on as of the date
hereof or in the Credit and Collection Policy that would, in either case, be
reasonably likely to impair the collectibility of the Seller Receivables.
 
(c)           Change in Payment Instructions to Obligors.  Add or terminate any
bank as a Lock-Box Bank or Deposit Bank or any account as a Lock-Box Account or
a Deposit Account from those listed in Schedule I hereto, or make any change in
the instructions to Obligors regarding payments to be made to any Lock-Box
Account or Deposit Account, unless the Agent shall have received at least
20 days’ prior written notice of such addition, termination or change and shall
have received, with respect to each new Lock-Box Account, a Lock-Box Agreement
executed by the Lock-Box Bank that maintains such Lock-Box Account and the Buyer
and, with respect to each new Deposit Account, an Account Control Agreement
executed by the Deposit Bank that maintains such Deposit Account and the Buyer.
 
(d)           Deposits to Lock-Box Accounts.  Deposit or otherwise credit, or
cause or permit to be so deposited or credited, to any Lock-Box Account or any
Deposit Account cash or cash proceeds other than Collections of Seller
Receivables.
 
(e)           Organizational Documents; Change of Name, Etc.  Change its name,
identity, form of legal structure or jurisdiction of its organization, unless,
prior to the effective date of any such change, such Seller delivers to the
Buyer and the Agent  UCC financing statements necessary to reflect such change
and to continue the perfection of the Buyer’s ownership interests in the
Receivable Assets sold, transferred and assigned hereunder.
 
(f)           Accounting of Purchases.  Prepare any financial statements which
shall account for the transactions contemplated hereby in any manner other than
the sale of the Receivable Assets by such Seller to the Buyer or in any other
respect account for or treat the transactions contemplated hereby (including but
not limited to accounting purposes, but excluding tax reporting purposes) in any
manner other than as a sale of the Receivable Assets by such Seller to the
Buyer.
 
(g)           Voluntary Petitions.  Cause the Buyer to file a voluntary petition
under the Bankruptcy Code or any other bankruptcy or insolvency laws so long as
the Buyer is not “insolvent” within the meaning of the Bankruptcy Code, and
unless, and only unless, such filing has been authorized in accordance with the
Buyer’s Constituent Documents.
 
 
18

--------------------------------------------------------------------------------

 
 
(h)          Mergers, Etc.  Merge into or consolidate with any Person or permit
any Person to merge into it, or permit any of its Subsidiaries to do so, except
that:
 
(i)          any Subsidiary of such Seller may merge into or consolidate with
any other Subsidiary of such Seller; provided that, in the case of any such
merger or consolidation, the Person formed by such merger or consolidation shall
be a wholly-owned Subsidiary of such Seller;
 
(ii)         as part of any acquisition permitted under Section 5.06(r) of the
Receivables Purchase Agreement, any Subsidiary of a Seller may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that the Person surviving such merger shall be a
wholly-owned Subsidiary of such Seller;
 
(iii)        as part of any sale or other disposition permitted under Section
4.02(k), any Subsidiary of such Seller may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
and
 
(iv)        any of such Seller’s Subsidiaries may merge into such Seller.
 
(i)           Maintenance of Separate Existence.  Take any action, or omit to
take any action, if the effect is to cause the Buyer to fail to perform or
observe in any material respect the covenants contained in Sections 5.01(d),
(e), (k) and (m) of the Receivables Purchase Agreement or to otherwise cause the
Buyer not to be considered as a legal entity separate and distinct from such
Seller.
 
(j)           Organization.  Cause or permit the Buyer’s Constituent Documents
to be amended, supplemented or otherwise modified
 
(k)           Sales, Etc. of Assets.  Sell, lease, transfer or otherwise dispose
of, or permit any of its Subsidiaries to sell, lease, transfer or otherwise
dispose of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets (unless such option is conditioned upon approval of
the Required Purchasers or termination of this Agreement), except as permitted
under Section 5.06(s) of the Receivables Purchase Agreement.
 
ARTICLE V

 
ADMINISTRATION AND COLLECTION
 
SECTION 5.01             Designation of Buyer’s Servicer.
 
The Seller Receivables shall be serviced, administered and collected by the
Person (the “Buyer’s Servicer”) designated from time to time to perform the
duties of the Servicer under the Receivables Purchase Agreement in accordance
with Section 6.01 of the Receivables Purchase Agreement, and shall be serviced,
administered and collected by the Buyer’s Servicer in the manner set forth in
Section 6.02 of the Receivables Purchase Agreement (including by subcontracting
to any other Seller in accordance with Section 6.01(b) of the Receivables
Purchase Agreement).  Until the Agent designates a new Servicer in accordance
with Section 6.01(c) of the Receivables Purchase Agreement, Chemtura is hereby
designated to act as, and Chemtura hereby agrees to perform the duties and
obligations of, the Buyer’s Servicer hereunder.
 
 
19

--------------------------------------------------------------------------------

 
 
SECTION 5.02             Rights of the Buyer and the Agent.
 
(a)          Each Seller hereby acknowledges the transfer by the Buyer to the
Agent of the exclusive ownership, dominion and control of the Lock-Box Accounts
and the Deposit Accounts to which the Obligors of Pool Receivables shall make
payments, and shall take any further action that the Agent may reasonably
request to effect such transfer.
 
(b)          At any time during the continuance of a Potential Event of
Termination or Event of Termination:
 
(i)           Each of the Buyer and the Agent acting together or alone may
notify the Obligors of Seller Receivables, at each Seller’s expense, of the
Buyer’s interest in the Seller Receivables and the ownership of Receivable
Interests by the Purchasers.
 
(ii)          Each of the Buyer and the Agent acting together or alone may, at
the expense of the respective Sellers to which the respective Seller Receivables
shall have been originally owed, direct the Obligors of such Seller Receivables,
or any of them, to make payment of all amounts due or to become due to any
Seller under Seller Receivables directly to the Agent or its designee.
 
(iii)         Each Seller shall, at the Buyer’s or the Agent’s request and at
such Seller’s expense, give notice of such ownership to such Obligors and direct
them to make such payments directly to the Agent or its designee.
 
(iv)         Each Seller shall, at the Buyer’s or the Agent’s request and at
such Seller’s expense, (A) assemble all of the Records that evidence or relate
to the Receivable Assets, and shall make the same available to the Agent at a
place reasonably selected by the Agent or its designee, provided that in the
case of Records consisting of computer programs, data processing software and
any other intellectual property under license from third parties, such Seller
will make available such Records only to the extent that the license for such
property so permits and (B) segregate all cash, checks and other instruments
received by it from time to time constituting collections of Seller Receivables
in a manner reasonably acceptable to the Agent and, promptly upon receipt, remit
all such cash, checks and instruments, duly endorsed or with duly executed
instruments of transfer, to the Agent or its designee.
 
(v)          The Agent may take any and all commercially reasonable steps in the
name of any Seller and on behalf of such Seller, the Buyer and the Purchasers
that are necessary or desirable, in the determination of the Agent, to collect
amounts due under the Seller Receivables, including, without limitation,
endorsing such Seller’s name on checks and other instruments representing
Collections of Seller Receivables and enforcing the Seller Receivables and the
Related Security and related Contracts, and adjusting, settling or compromising
the amount or payment thereof, in the same manner and to the same extent as such
Seller might have done.
 
 
20

--------------------------------------------------------------------------------

 
 
SECTION 5.03             Responsibilities of the Sellers.
 
Anything herein to the contrary notwithstanding:
 
(a)           Each Seller shall perform its obligations under the Contracts
related to the Seller Receivables to the same extent as if the Receivable Assets
had not been sold and the exercise by the Buyer or the Agent of its rights
hereunder or under the Receivables Purchase Agreement shall not release the
Buyer’s Servicer or such Seller from any of its duties or obligations with
respect to any Seller Receivables or under the related Contracts; and
 
(b)           Neither the Buyer nor the Agent nor the Purchasers nor any other
Indemnified Party shall have any obligation or liability with respect to any
Seller Receivables or related Contracts, nor shall any of them be obligated to
perform any of the obligations of any Seller thereunder.
 
SECTION 5.04             Further Actions Evidencing Purchases.
 
(a)           Each Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary, or that the Buyer or the Agent may
reasonably request, to perfect, protect or more fully evidence or maintain the
validity and effectiveness of the sale, transfer and assignment of Receivable
Assets by such Seller to the Buyer hereunder and the Receivable Interests
purchased by the Purchasers under the Receivables Purchase Agreement, to carry
out more effectively the purposes of the Transaction Documents and to enable any
of them or the Agent to exercise and enforce their respective rights and
remedies hereunder or under the other Transaction Documents. Without limiting
the foregoing, each Seller will, upon the request of the Buyer or the Agent, in
order to perfect, protect or evidence such sales, transfers and assignments and
such Receivable Interests: (i) execute, authenticate and/or file such financing
or continuation statements or amendments thereto, and such other instruments and
documents, that may be necessary, or that the Buyer or the Agent may reasonably
request; (ii) mark conspicuously each invoice evidencing each Seller Receivable
and the related Contract with a legend, acceptable to the Buyer or the Agent, as
applicable, evidencing that such Seller Receivables have been sold, transferred
and assigned to the Buyer in accordance with this Agreement; and (iii) mark its
master data processing records evidencing such Seller Receivables and related
Contracts with such legend.
 
(b)           Each Seller hereby authorizes each of the Buyer and the Agent
acting together or alone (upon prior written notice to the Seller) to file one
or more financing or continuation statements and amendments thereto relating to
all or any of the Receivable Assets without the signature of such Seller where
permitted by law.  A photocopy or other reproduction of this Agreement shall be
sufficient as a financing statement where permitted by law.

 
21

--------------------------------------------------------------------------------

 
 
(c)           If Chemtura in its capacity as Buyer’s Servicer fails to perform
any of its obligations hereunder, the Buyer or the Agent may, upon prior written
notice to Chemtura, itself perform, or cause performance of, such obligation,
and the reasonable costs and expenses of the Agent or the Buyer incurred in
connection therewith shall be payable by the Seller under Section 6.01 or 8.04,
as applicable.
 
ARTICLE VI

 
INDEMNIFICATION
 
SECTION 6.01             Indemnities by the Sellers.
 
Without limiting any other rights that any Indemnified Party may have hereunder
or under applicable law, and whether or not any of the transactions contemplated
hereby are consummated, each Seller hereby agrees to indemnify each Indemnified
Party from and against, and hold each thereof harmless from, any and all claims,
losses, liabilities, costs and expenses of any kind whatsoever (including,
without limitation, reasonable attorneys’ fees and expenses) (all of the
foregoing being collectively referred to as “Indemnified Amounts”) arising out
of, or resulting from, in whole or in part, the Transaction Documents or the
activities of such Seller in connection herewith or with any other Transaction
Document or the use of proceeds of sales, transfers and assignments of
Receivable Assets hereunder; excluding, however, Indemnified Amounts (a) to the
extent resulting from (x) the gross negligence or willful misconduct on the part
of such Indemnified Party or (y) the failure to collect amounts in respect of a
Seller Receivable to the extent such failure results from a discharge of the
Obligor with respect thereto in a proceeding in respect of such Obligor under
applicable bankruptcy laws or otherwise results from the Obligor’s financial
inability to pay such amounts or (b) that are subject to the exclusions from
reimbursement or payment therefor under Section 2.14 of the Receivables Purchase
Agreement.  Without limiting or being limited by the foregoing and whether or
not any of the transactions contemplated hereby are consummated, each Seller
shall pay on demand to each Indemnified Party any and all amounts necessary to
indemnify such Indemnified Party from and against any and all Indemnified
Amounts which relate to or result from, or which would not have occurred but
for, one or more of the following:
 
(i)           any Receivable originally owed to such Seller becoming a Seller
Receivable which is not at the date of its sale, transfer and assignment
hereunder an Eligible Receivable;
 
(ii)          any representation or warranty or statement made or deemed made by
such Seller (or any of its officers) under or in connection with this Agreement
or any other Transaction Document or any Receivables Activity Report, Seller
Report, Receivables Report or other document delivered or to be delivered by
such Seller in connection herewith or with any other Transaction Document being
incorrect in any material respect when made or deemed made or delivered;
 
(iii)         the failure by such Seller to comply with any applicable law, rule
or regulation with respect to any Seller Receivable originally owed to such
Seller or the related Contract or any Related Security with respect thereto; or
the failure, as a result of any action or omission of such Seller, of any Seller
Receivable or the related Contract or any Related Security with respect thereto
to conform to any such applicable law, rule or regulation;
 
 
22

--------------------------------------------------------------------------------

 
 
(iv)         the failure by any action or inaction of such Seller to vest in the
Buyer a first priority perfected 100% ownership interest in each Seller
Receivable originally owed to such Seller and the Related Security and
Collections in respect thereof, free and clear of any adverse claim;
 
(v)          the failure of such Seller to have filed, or any delay by such
Seller in filing, financing statements or other similar instruments or documents
under the UCC of any applicable jurisdiction or other applicable laws with
respect to any Seller Receivable originally owed to such Seller and the Related
Security and Collections in respect thereof, whether at the time of the initial
sale, transfer and assignment hereunder or at any subsequent time;
 
(vi)         any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of any Obligor with or against such Seller to the
payment of any Seller Receivable originally owed to such Seller (including,
without limitation, any defense based on the fact or allegation that such
Receivable or the related Contract is not a legal, valid and binding obligation
of such Obligor enforceable against it in accordance with its terms), or any
other claim resulting from the sale by such Seller of the goods or services
related to such Receivable or such Seller’s furnishing or failure to furnish
such goods or services;
 
(vii)        in the case of Chemtura, any failure of Chemtura, as Buyer’s
Servicer, Servicer, or otherwise, to perform its duties, obligations or
covenants under and in accordance with this Agreement or any other Transaction
Document or to perform its duties or obligations under any Contract;
 
(viii)       any product liability, personal injury, copyright infringement,
theft of services, property damage, or other breach of contract, antitrust,
unfair trade practices or tortious claim arising out of or in connection with
any action or omission of such Seller and the subject matter of any Contract or
out of or in connection with any transaction contemplated by this Agreement, any
other Transaction Document or any other instrument or document furnished
pursuant hereto or such Contract;
 
(ix)          the commingling by such Seller of Collections of Seller
Receivables originally owed to such Seller at any time with other funds;
 
(x)           any action or omission by such Seller, whether as Servicer or
otherwise, reducing or impairing the rights of the Buyer hereunder or of any
Purchaser of a Receivable Interest under the Receivables Purchase Agreement, any
other Transaction Document or any other instrument or document furnished
pursuant hereto or thereto or with respect to any Seller Receivable;
 
(xi)          any cancellation or modification of a Seller Receivable originally
owed to such Seller, the related Contract or any Related Security, whether by
written agreement, verbal agreement, acquiescence or otherwise, except as
permitted pursuant to Section 6.02 of the Receivables Purchase Agreement;
 
 
23

--------------------------------------------------------------------------------

 
 
(xii)         (A) any investigation, litigation or proceeding related to or
arising from this Agreement, any other Transaction Document or any other
instrument or document furnished pursuant thereto, or any transaction
contemplated by this Agreement or any Contract, or the ownership of, or other
interest in, any Seller Receivable originally owed to such Seller, the related
Contract or Related Security, excluding, however, Indemnified Amounts to the
extent resulting from a claim of any Indemnified Party that does not arise out
of or result from any action or omission of such Seller or (B) the use by such
Seller of proceeds of any sale, transfer and assignment of any Receivable Asset
hereunder;
 
(xiii)       the existence of any Lien against or with respect to any Seller
Receivable originally owed to such Seller, the related Contract, Related
Security or Collections and resulting from any act or omission of such Seller;
 
(xiv)       any failure by such Seller to pay when due any taxes, including
without limitation sales, excise or personal property taxes, payable by such
Seller in connection with any Seller Receivable originally owed to such Seller
or the related Contract or any Related Security with respect thereto;
 
(xv)        any claim brought by any Person other than an Indemnified Party
arising from any action or omission of such Seller or any Affiliate of such
Seller (other than the Buyer) in servicing, administering or collecting any
Seller Receivable originally owed to such Seller.
 
ARTICLE VII

 
ADDITION AND TERMINATION OF SELLERS
 
SECTION 7.01             Addition of Sellers.
 
Subject to Section 7.02, from time to time one or more Subsidiaries which are
100% owned, directly or indirectly, by Chemtura and which own or originate
Receivables may become Sellers hereunder and parties hereto.  If any such
Subsidiary wishes to become an additional Seller or if Chemtura or any Seller
desires to acquire any Person as a new wholly-owned Subsidiary and cause such
Subsidiary to be a Seller at the time such acquisition is consummated, it shall
submit a request to such effect in writing to the Buyer and the Agent.  If the
Buyer and the Agent, acting at the request or with the consent of the Required
Purchasers, shall have agreed to any such request, such Subsidiary shall become
an additional Seller hereunder and a party hereto on the related Seller Addition
Date upon the satisfaction of the conditions set forth in Section 7.02.
 
SECTION 7.02             Conditions Precedent to the Addition of a Seller.
 
No Subsidiary of Chemtura approved by the Buyer as an additional Seller pursuant
to Section 7.01 shall be added as a Seller hereunder unless the conditions set
forth below shall have been satisfied on or before the date designated for the
addition of such Seller (the “Seller Addition Date”):
 
 
24

--------------------------------------------------------------------------------

 
 
(a)           the Buyer and the Agent shall have received copies of duly adopted
resolutions of the Board of Directors, members, partners or managers (as
applicable) of such proposed additional Seller, as in effect on the related
Seller Addition Date, authorizing this Agreement and the execution of a
supplement to this Agreement, substantially in the form of Exhibit C hereto
(“Seller Supplement”), making such proposed additional Seller a “Seller”
hereunder and under any other Transaction Document, the documents to be
delivered by such proposed additional Seller hereunder and under any other
Transaction Document and the transaction contemplated hereby and thereby,
certified by the Secretary or Assistant Secretary (or similar officer) of such
proposed additional Seller;
 
(b)           the Buyer and the Agent shall have received duly executed
certificates of the Secretary or an Assistant Secretary (or similar officer) of
such proposed additional Seller, dated the related Seller Addition Date,
certifying the names and true signatures of the officers authorized on behalf of
such proposed additional Seller to sign any instruments or documents in
connection with the addition of such proposed additional Seller as a “Seller”
under this Agreement or for purposes of any other Transaction Document;
 
(c)           a Lock-Box Account or Deposit Account with respect to the Seller
Receivables to be sold by such proposed additional Seller shall have been
established and approval of the Agent shall have been obtained, and a Lock-Box
Agreement or Account Control Agreement, as appropriate, with respect to such
Lock-Box Account or such Deposit Account shall be in effect;
 
(d)           the Buyer and the Agent shall have received executed copies of
proper financing statements (Form  UCC-1), in such form as the Agent, on the
Buyer’s behalf, may request, naming such proposed additional Seller as the
debtor and seller of Seller Receivables, the Related Security and Collections
related thereto and proceeds to be sold by such proposed additional Seller, the
Buyer as the secured party and purchaser thereof and the Agent, as assignee, or
other, similar instruments or documents, as may be necessary or, in the opinion
of the Agent, on the Buyer’s behalf, desirable under the UCC or any comparable
law of all appropriate jurisdictions to perfect and protect the sale by such
Seller to the Buyer of Seller Receivables, the Related Security and Collections
related thereto and proceeds to be sold by such proposed additional Seller;
 
(e)           the Buyer and the Agent, on the Buyer’s behalf, shall have
received search reports (i) listing all effective financing statements that name
such proposed additional Seller as debtor and that are filed in the
jurisdictions in which filings were made pursuant to subsection (d) above and in
such other jurisdictions that the Agent shall reasonably request, together with
copies of such financing statements (none of which (other than any of the
financing statements described in subsection (d) above or that relate to the
transaction contemplated by the Transaction Documents) shall cover any Seller
Receivables or any Related Security or Collections related thereto or proceeds
unless appropriate releases and/or termination statements with respect thereto
are executed and delivered to the Buyer and the Agent), and (ii) listing all tax
liens and judgment liens (if any) filed against any debtor referred to in
clause (i) above in the jurisdictions described therein and showing no such
Liens;
 
 
25

--------------------------------------------------------------------------------

 
 
(f)           such proposed additional Seller shall have delivered or
transmitted to the Buyer, with respect to the Seller Receivables, a computer
tape, diskette or data transmission reasonably acceptable to the Buyer showing,
as of a date no later than five Business Days preceding the related Seller
Addition Date, the information required to be contained in a Receivables Report
as to all Seller Receivables to be transferred by such proposed additional
Seller to Buyer on the related Seller Addition Date;
 
(g)           the Buyer and the Agent shall have received such certificates,
organizational documents, good standing certificates, agreements, instruments,
direction letters, consents, waivers, amendments, legal opinions or documents as
requested by the Buyer or the Agent; and
 
(h)           the Buyer and the Agent shall have received duly executed copies
of a Seller Supplement to this Agreement, substantially in the form of
Exhibit C, making such proposed additional Seller a “Seller” hereunder and
thereunder, which Seller Supplement shall have been duly executed and consented
to by the Buyer and the Agent (in the case of Agent, in its discretion).
 
SECTION 7.03             Termination of a Seller.
 
(a)           Any Seller (other than Chemtura) shall be terminated as a Seller
hereunder by the Buyer and with prior written notice to the Agent, on behalf of
the Purchasers, (i) on the occurrence of any event set forth in Section 7.01(f)
of the Receivables Purchase Agreement as to such Seller, (ii) in the case of any
Seller other than Chemtura, Chemtura no longer owns, directly or indirectly,
100% of the Equity Interests of such Seller, or (iii) five Business Days’ notice
to such effect by the Agent (with the consent or at the request of the Required
Purchasers) to the Buyer following the occurrence of any Event of Termination as
to such Seller (each a “Mandatory Seller Termination Date”).  From and after any
Mandatory Seller Termination Date, the Buyer shall cease buying Receivable
Assets from the related Seller.  Each such Seller being terminated shall be
released as a Seller party hereto for all purposes and shall cease to be a party
hereto on the 91st day after the date on which there are no amounts payable
hereunder by such Seller and no amounts outstanding with respect to Seller
Receivables previously sold by such Seller to the Buyer, whether such amounts
have been collected or written off in accordance with the Credit and Collection
Policy of such Seller.  Prior to such day, such Seller shall be obligated to
perform its obligations hereunder and under the Transaction Documents to which
it is a party with respect to Receivable Assets previously sold by such Seller
to the Buyer, including, without limitation, its obligation to direct the
deposit of Collections into the appropriate Lock-Box Account or Deposit Account.
 
 
26

--------------------------------------------------------------------------------

 

(b)           From time to time, the Sellers may request in writing (with a copy
to the Agent) that the Buyer designate one or more Sellers as Sellers that cease
to be parties to this Agreement (a “Permissive Seller Termination”); provided
that no Event of Termination or Potential Event of Termination has occurred or
will occur as a result thereof.  Promptly after receipt of any such designation
by the Agent and each other Seller, such Seller shall select a date, which date
shall not be earlier than 15 Business Days after the date of receipt by the
Agent of written notice of such designation, as such Seller’s “Permissive Seller
Termination Date”; provided that such Permissive Seller Termination may not
occur with respect to a Seller without the written consent of the Agent, on
behalf of the Purchasers, if the aggregate Outstanding Balance of the Seller
Receivables of such Seller exceeds 10% of the aggregate Outstanding Balance of
all Seller Receivables of all Sellers as of the date of the Receivables Report
received immediately prior to the date of such notice to the Agent.  From and
after any Permissive Seller Termination Date, the Buyer shall cease buying
Receivables Assets from the related Seller.  Each such Seller shall be released
as a Seller party hereto for all purposes and shall cease to be a party hereto
on the 91st day after the date on which there are no amounts payable hereunder
by such Seller and no amounts outstanding with respect to Seller Receivables
previously sold by such Seller to the Buyer, whether such amounts have been
collected or written off in accordance with the Credit and Collection Policy of
such Seller.  Prior to such day, such Seller shall be obligated to perform its
obligations hereunder and under the Transaction Documents to which it is a party
with respect to Seller Receivables previously sold by such Seller to Buyer,
including, without limitation, its obligation to direct the deposit of
Collections into the appropriate Lock-Box Account or Deposit Account.
 
(c)           A terminated Seller shall have no obligation to repurchase any
Seller Receivables previously sold by it to Buyer, but will have continuing
obligations with respect to such Receivables to the extent such obligations
arise hereunder or under any Transaction Document to which such Seller is a
party, and shall be entitled to receive any settlement of any Purchase Price
payment pursuant to the provisions of Article II hereof.
 
ARTICLE VIII

 
MISCELLANEOUS
 
SECTION 8.01             Amendments, Etc.
 
No amendment or waiver of any provision of this Agreement or consent to any
departure by any Seller or the Buyer therefrom shall be effective unless in a
writing and signed by the Agent pursuant to the terms of the Receivables
Purchase Agreement and, in the case of any such waiver or consent, the party
against which the waiver or consent is to be enforced or, in the case of any
such amendment, the Buyer and each Seller, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.  No failure on the part of the Buyer, any Purchaser or the Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.
 
SECTION 8.02             Notices, Etc.
 
All notices and other communications hereunder shall, unless otherwise stated
herein, be given in writing or by any telecommunication device capable of
creating a written record (including electronic mail), to each party hereto at
its address set forth under its name on the signature pages hereof, or at such
other address as shall be designated by such party in a notice to the other
parties hereto given as provided herein.  All such notices and communications
shall be effective when received.  Any notice received after 5:00 P.M. (New York
time) on any Business Day shall be taken to have been received on the next
succeeding Business Day.
 
 
27

--------------------------------------------------------------------------------

 
 
SECTION 8.03             Binding Effect; Assignability.
 
This Agreement shall become effective when it shall have been executed by each
Seller, Chemtura, as the Buyer’s Servicer, and Buyer and acknowledged by the
Agent, and thereafter shall be binding upon and inure to the benefit of such
Seller, the Buyer, the Agent, and each other Indemnified Party and their
respective successors and assigns, except that no Seller shall have the right to
assign its rights or obligations hereunder or any interest herein without the
prior written consent of the Buyer and the Agent and each Purchaser, and the
Buyer shall not have the right to assign its rights or obligations hereunder or
any interest herein.  This Agreement shall create and constitute the continuing
obligation of the parties hereto in accordance with its terms, and shall remain
in full force and effect until the Termination Date; provided, however, that
rights and remedies with respect to the provisions of Article VI and
Sections 2.03, 8.04, 8.05, 8.06 and 8.14 shall be continuing and shall survive
any termination of this Agreement.
 
SECTION 8.04             Costs, Expenses and Taxes.
 
(a)           In addition to the rights of indemnification granted under this
Agreement, each Seller agrees to pay on demand all costs and expenses in
connection with the preparation, execution, delivery and administration
(including periodic auditing of Seller Receivables) of, and searches and filings
in respect of, this Agreement, the other Transaction Documents and the other
documents and agreements to be delivered hereunder or thereunder, and costs and
expenses, if any, incurred by the Buyer under Section 11.05 of the Receivables
Purchase Agreement, including, without limitation, in each case, the reasonable
fees and disbursements of Shearman & Sterling LLP, special counsel for the
Agent, with respect thereto and advising the Agent as to its rights and remedies
hereunder.  Each Seller further agrees to pay on demand all costs and expenses,
if any (including, without limitation, reasonable counsel fees and
disbursements) of each Purchaser, the Agent or any Affiliate thereof, in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the other Transaction Documents and the other
instruments and documents to be delivered in connection herewith or therewith.
 
(b)           In addition, each Seller agrees to pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, any
other Transaction Document, or any other document or instrument delivered in
connection herewith or therewith (but excluding income taxes, such non-excluded
taxes being hereinafter referred to as “Other Taxes”).  Each Seller shall
indemnify each Indemnified Party for and hold it harmless against the full
amount of Other Taxes (including, without limitation, any taxes imposed by any
jurisdiction on amounts payable under this Section 8.04(b)) imposed on or paid
by such Indemnified Party and any liability (including penalties, additions to
tax, interest and expenses) arising therefrom or with respect thereto whether or
not such Other Taxes were correctly or legally asserted.  This indemnification
shall be made within 30 days from the date such Indemnified Party makes written
demand therefor (with a copy to the Agent).
 
 
28

--------------------------------------------------------------------------------

 
 
SECTION 8.05             Non-Business Days.
 
In any case where any payment or action is due under this Agreement on a day
which is not a Business Day, such payment or action may be made on the next
succeeding Business Day, but such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be.
 
SECTION 8.06             Confidentiality.
 
Each of the Sellers and the Buyer agree to keep information obtained by it
pursuant hereto and the other Transaction Documents confidential in accordance
with such Seller’s or the Buyer’s, as the case may be, customary practices and
agrees that it shall only use such information in connection with the
transactions contemplated by this Agreement and not disclose any such
information other than (a) to such Seller’s or the Buyer’s, as the case may be,
employees, representatives and agents that are or are expected to be involved in
the evaluation of such information in connection with the transactions
contemplated by this Agreement and are advised of the confidential nature of
such information, (b) to the extent such information presently is or hereafter
becomes available to such Seller or the Buyer, as the case may be, on a
non-confidential basis from a source other than the Buyer or any Seller,
respectively, (c) to the extent disclosure is required by law, regulation or
judicial order or requested or required by bank regulators or auditors or (d) to
current or prospective assignees, or participants, in each case to the extent
such assignees, participants or grantees agree to be bound by the provisions of
this Section 8.06.
 
SECTION 8.07             Governing Law.
 
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.
 
SECTION 8.08             Consent to Jurisdiction.
 
(a)           Each of the Sellers and the Buyer hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan, the City of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any of the other Transaction Documents to which it
is a party, or for recognition or enforcement of any judgment, and each of the
Sellers and the Buyer hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in any such New York State court or, to the extent permitted by law, in such
Federal court.  Each of the Sellers and the Buyer hereby agrees that service of
process in any such action or proceeding may be effected by mailing a summons
and complaint to it at its address specified in Section 8.02 by registered mail,
return receipt requested, or in any other manner permitted by applicable
law.  Each of the Sellers and the Buyer agrees that a final, non-appealable,
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Agreement or any of the other Transaction Documents in the courts of any other
jurisdiction.
 
 
29

--------------------------------------------------------------------------------

 
 
(b)           Each of the Sellers and the Buyer irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any of the
other Transaction Documents to which it is a party in any New York State or
Federal court.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
SECTION 8.09             Execution in Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.  Delivery by telecopier or
electronic mail of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.
 
SECTION 8.10             Intent of the Parties, Etc.
 
As provided in Section 2.01(b), the parties to this Agreement intend that the
transaction contemplated by this Agreement shall be, and shall be treated as, a
purchase by the Buyer and a sale by each Seller of Receivable Assets and not as
a lending transaction.  In contemplation of the risk that, notwithstanding the
parties’ intent, a court deciding the issue might recharacterize the Receivable
Asset transfers contemplated hereby as a secured lending transaction (but only
for such purpose), the parties agree that if any Seller shall have taken any
action, or suffered any event to occur, of the type described in Section 7.01(f)
of the Receivables Purchase Agreement, all of the obligations of such Seller
under this Agreement shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by such Seller.
 
SECTION 8.11             Entire Agreement.
 
This Agreement and the other Transaction Documents to which the parties hereto
are party contain a final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersede all prior agreements and
understandings, written or oral, relating to the subject matter hereof.
 
SECTION 8.12             Severability of Provisions.
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
 
 
30

--------------------------------------------------------------------------------

 
 
SECTION 8.13             Waiver of Jury Trial.
 
Each of the parties hereto irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or any of the other
Transaction Documents or the actions of the Agent or any Indemnified Party in
the negotiation, administration, performance or enforcement hereof or thereof.
 
SECTION 8.14             No Proceedings.
 
(a)           Each of the Sellers hereby agrees that it will not institute
against the Buyer any proceeding of the type referred to in Section 7.01(f) of
the Receivables Purchase Agreement so long as there shall not have elapsed one
year plus one day since the later of (i) the Termination Date and (ii) the date
upon which no Capital Investment for any Receivable Interest shall be existing
and no Yield, fees or other amounts remain unpaid under this Agreement and the
Receivables Purchase Agreement.
 
(b)           Each of the Sellers and the Buyer hereby agrees that, in
connection with this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby, none of the Indemnified Parties
shall be liable to the Sellers or the Buyer (except to the extent of such
Indemnified Party’s own gross negligence or willful misconduct) or have any
liability for any special, indirect, consequential or punitive damages.


[Remainder of page intentionally left blank.]
 
 
31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date above
written.


CHEMTURA CORPORATION,
   as a Seller and as Buyer’s Servicer
   
By:
/s/ Stephen Forsyth
 
Name:  Stephen Forsyth
 
Title:    CFO and EVP
     
Address:
 
199 Benson Road
 
Middlebury, CT 06749
     
Attention: Carol V. Anderson
     
Telephone No.:  (203) 573-3196
 
Telecopier No.:  (203) 573 2275

 
A-1

--------------------------------------------------------------------------------


 
GREAT LAKES CHEMICAL
CORPORATION, as a Seller
   
By:
/s/ Carol V. Anderson
 
Name:  Carol V. Anderson
 
Title:    Treasurer
     
Address:
 
199 Benson Road
 
Middlebury, CT 06749
     
Attention: Carol V. Anderson
     
Telephone No.:  (203) 573-3196
 
Telecopier No.:  (203) 573 2275

 
 
A-1

--------------------------------------------------------------------------------

 
 
GLCC LAUREL, LLC, as a Seller
   
By:
/s/ Billie S. Flaherty
 
Name:  Billie S. Flaherty
 
Title:    Vice President
     
Address:
 
199 Benson Road
 
Middlebury, CT 06749
     
Attention: Carol V. Anderson
     
Telephone No.:  (203) 573-3196
 
Telecopier No.:  (203) 573 2275


 
A-1

--------------------------------------------------------------------------------

 
 
BIO-LAB, INC., as a Seller
   
By:
/s/ Carol V. Anderson
 
Name:  Carol V. Anderson
 
Title:    Treasurer
     
Address:
 
1735 North Brown Road
 
Lawrenceville, GA 30043
     
Attention: Carol V. Anderson
     
Telephone No.:  (203) 573-3196
 
Telecopier No.:  (203) 573 2275

 
 
 

--------------------------------------------------------------------------------

 
 
CHEMTURA RECEIVABLES LLC,
as Buyer
 
By: CHEMTURA CORPORATION,
As Member
   
By:
/s/ Stephen Forsyth
 
Name:  Stephen Forsyth
 
Title:    CFO and EVP
     
Address:
 
199 Benson Road
 
Middlebury, CT 06749
     
Attention: Carol V. Anderson
     
Telephone No.:  (203) 573-3196
 
Telecopier No.:  (203) 573 2275


 
 

--------------------------------------------------------------------------------

 

Acknowledged as of the date first above written:
 
CITICORP USA, INC.,
as Agent
   
By:
/s/ David Jaffe
 
Name:  David Jaffe
 
Title:    Vice President
     
390 Greenwich Street
 
1st Floor
 
New York, New York  10013
     
Attention:  David Jaffe
     
Telephone No.:  (212) 723-4820
 
Telecopier No.:  (212) 723-8721

 
 
 

--------------------------------------------------------------------------------

 